 

 

 

 

 

 

Exhibit 10(f)

 

--------------------------------------------------------------------------------

 

 

 

 

PURCHASE AND CONTRIBUTION AGREEMENT

 

 

by and between

 

 

UNITED RENTALS RECEIVABLES LLC I

 

 

AND

 

 

UNITED RENTALS RECEIVABLES LLC II

 

 

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

PURCHASE AND CONTRIBUTION AGREEMENT

 

This Purchase and Contribution Agreement, dated as of June 17, 2003 (this
“Agreement”), by and between UNITED RENTALS RECEIVABLES LLC I, a Delaware
limited liability company (“United Receivables I”) and UNITED RENTALS
RECEIVABLES LLC II, a Delaware limited liability company (the “Purchaser”). The
parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.1    Definitions.  All capitalized terms used herein shall have the
meanings specified herein or, if not so specified, the meaning specified in, or
incorporated by reference into, the Receivables Purchase Agreement. In addition,
as used in this Agreement, the following terms shall have the following
meanings:

 

“Discount Percentage” is defined in Section 3.1.

 

“Originator” means each of United Rentals (North America), Inc., United Rentals
Northwest, Inc., United Rentals Southeast, L.P., and United Equipment Rentals
Gulf, L.P. and each of their successors and permitted assigns.

 

“PCA Termination Event” is defined in Section 7.3.

 

“Permitted Payments” is defined in Section 3.2(b).

 

“Potential PCA Termination Event” means an event which but for the lapse of time
or the giving of notice, or both, would constitute a PCA Termination Event.

 

“Purchase Termination Date” is defined in Section 7.1.

 

“Receivable” means the indebtedness of any Obligor resulting from the provision,
sale or lease of equipment, merchandise, insurance or services to such Obligor
by an Originator under a Contract generated by such Originator in the ordinary
course of its business and includes the right to payment of any interest or
finance charges and other obligations of such Obligor with respect thereto.

 

“Receivables Purchase Agreement” means the Receivables Purchase Agreement, dated
as of June 17, 2003, by and among the Purchaser, United Rentals, as initial
Collection Agent, the entities from time to time parties thereto as Conduit
Investors, the entities from time to time parties thereto as Committed
Investors, the entities from time to time parties thereto as agents for the
Investor Groups, the entities from time to time parties thereto as
Administrators and Deutsche Bank Securities, Inc., a Delaware corporation, as
the administrative agent for the Investors party thereto.



--------------------------------------------------------------------------------

“Related Security” means with respect to any Receivable, all of United
Receivables I’s rights, title and interest in, to and under:

 

(a)    all of United Receivables I’s interest in any merchandise (excluding any
returned merchandise) relating to any sale giving rise to such Receivable;

 

(b)    all security interests or liens and property subject thereto from time to
time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all financing
statements signed by an Obligor describing any collateral securing such
Receivable;

 

(c)    all guaranties, insurance and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise;

 

(d)    the Contract and all other books, records and other information
(including, without limitation, computer programs, tapes, discs, punch cards,
data processing software and related property and rights) relating to such
Receivable and the related Obligor; and

 

(e)    all Collections on and other proceeds of any of the foregoing.

 

“Seller Indemnified Amounts” is defined in Section 8.1.

 

“Seller Indemnified Parties” is defined in Section 8.1.

 

“Transferred Assets” means, collectively, (a) the Receivables, (b) the Related
Security, (c) all of United Receivables I’s rights, title and interest under the
Originator Purchase and Contribution Agreement and (d) all proceeds of the
foregoing.

 

“United Rentals” means United Rentals, Inc., a Delaware corporation, and its
successors and permitted assigns.

 

SECTION 1.2    Other Terms.   All terms defined directly or by incorporation
herein shall have the defined meanings when used in any certificate or other
document delivered pursuant thereto unless otherwise defined therein. For
purposes of this Agreement and all such certificates and other documents, unless
the context otherwise requires: (a) accounting terms not otherwise defined
herein, and accounting terms partly defined herein to the extent not defined,
shall have the respective meanings given to them under, and shall be construed
in accordance with, GAAP; (b) terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9; (c) references to any amount as on deposit or outstanding on any
particular date means such amount at the close of business on such day; (d) the
words “hereof,” “herein” and “hereunder” and words of similar import refer to
this Agreement (or the certificate or other document in which they are used) as
a whole and not to any particular provision of this Agreement (or such
certificate or document); (e) references to any Section, Schedule or Exhibit are
references to Sections, Schedules and Exhibits in or to this Agreement (or the
certificate or other document in which the reference is made) and references to
any paragraph, subsection, clause or other subdivision within any



--------------------------------------------------------------------------------

Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (f) the term “including” means
“including without limitation”; (g) references to any law or regulation refer to
that law or regulation as amended from time to time and include any successor
law or regulation; (h) references to any agreement refer to that agreement as
from time to time amended or supplemented or as the terms of such agreement are
waived or modified in accordance with its terms; (i) references to any Person
include that Person’s successors and assigns; (j) headings are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof; and (k) each reference to “Originator” herein refers
severally to each of the Originators as to itself and the Transferred Assets
owned by it from time to time.

 

SECTION 1.3    Computation of Time Periods.  Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

 

ARTICLE II

SALE AND PURCHASE OF RECEIVABLES

AND OTHER TRANSFERRED ASSETS

 

SECTION 2.1    Sale.  (a) On the terms and subject to the conditions set forth
herein, United Receivables I hereby sells to the Purchaser, and the Purchaser
hereby purchases from United Receivables I, during the period from the Closing
Date to the Purchase Termination Date, all of United Receivables I’s right,
title and interest, in, to and under each Receivable and the other Transferred
Assets, and all proceeds of the foregoing, in each case whether now existing or
hereafter arising or acquired.

 

(b)    All of the Transferred Assets existing at the opening of United
Receivables I’s business on the Closing Date are hereby sold to the Purchaser on
such date. On and after the Closing Date, each Transferred Asset shall be deemed
to have been sold to the Purchaser immediately (and without further action by
any Person) upon the creation of such Transferred Asset. All Transferred Assets
relating to a Receivable shall be sold at the same time as such Receivable,
whether such Transferred Assets relating thereto exist at such time or arise or
are acquired thereafter.

 

SECTION 2.2    Intent of the Parties; Grant of Security Interest. (a) The
Purchaser and United Receivables I intend the transactions hereunder to be true
sales of the Transferred Assets by United Receivables I to the Purchaser for all
purposes, providing the Purchaser with the full risks and benefits of ownership
of the Transferred Assets (such that the Transferred Assets would not be
property of United Receivables I’s estate in the event of the bankruptcy of
United Receivables I).

 

(b)    If, notwithstanding the intent of the parties or any other provision
hereof, any Transferred Assets conveyed hereunder are construed to constitute
property of United Receivables I or such conveyance is not treated as a sale to
the Purchaser for all purposes, then (i) this Agreement also is intended by the
parties to be, and hereby is, a security agreement within the meaning of the
UCC; and (ii) the conveyance by United Receivables I provided for in



--------------------------------------------------------------------------------

this Agreement shall be treated as the grant of, and United Receivables I hereby
grants to the Purchaser, a security interest in, to and under all of United
Receivables I’s right, title and interest in, to and under all Transferred
Assets, and proceeds relating thereto conveyed by United Receivables I to the
Purchaser, to secure the payment and performance of United Receivables I’s
obligations to the Purchaser under this Agreement or as may be determined in
connection therewith by applicable Law. United Receivables I and the Purchaser
shall, to the extent consistent with this Agreement, take such actions as may be
necessary to ensure that, if this Agreement were deemed to create a security
interest in, and not to constitute a sale of, Transferred Assets, such security
interest would be deemed to be a perfected security interest in favor of the
Purchaser under applicable law and shall be maintained as such throughout the
term of this Agreement.

 

SECTION 2.3    No Recourse.  Except as specifically provided in this Agreement,
the purchase and sale of the Transferred Assets under this Agreement shall be
without recourse to United Receivables I.

 

SECTION 2.4     No Assumption of Obligations.  The Purchaser shall not have any
obligation or liability with respect to any Receivables, Contracts or other
Transferred Assets, nor shall the Purchaser have any obligation or liability to
any Obligor or other customer or client of any Originator (including any
obligation to perform any of the obligations of any Originator under any
Receivables, Contracts or other Transferred Assets).

 

ARTICLE III

CONSIDERATION AND PAYMENT

 

SECTION 3.1    Purchase Price.  (a) The purchase price for each Receivable and
related Transferred Assets shall equal the product of the Unpaid Balance of such
Receivable, multiplied by a discount for such purchase mutually agreed to among
the parties hereto (the “Discount Percentage”).

 

(b)    The Purchaser shall pay United Receivables I the purchase price with
respect to each Receivable and the related Transferred Assets on the date of
purchase by transfer of funds, to the extent that the Purchaser has funds
available for that purpose after satisfying the Purchaser’s obligations under
the Receivables Purchase Agreement. To the extent that such funds are
insufficient, the remaining Receivables and Transferred Assets shall be deemed
to have been transferred by United Receivables I as a capital contribution, in
return for an increase in the value of the membership interest of the Purchaser
held by United Receivables I.

 

(c)    Notwithstanding the foregoing, on the Closing Date a portion of the
Transferred Assets sold to the Purchaser by United Receivables I on such date
shall be deemed to be a contribution by United Receivables I to the capital of
the Purchaser in return for an increase in the value of the membership interest
of the Purchaser held by United Receivables I.

 

ARTICLE IV

ADMINISTRATION AND COLLECTION

 

SECTION 4.1    Servicing of Transferred Assets.  The servicing, administration
and collection of the Transferred Assets shall, at all times that the
Receivables Purchase Agreement



--------------------------------------------------------------------------------

is in effect, be conducted by the Collection Agent on the terms set out in (and
subject to any rights to terminate the initial Collection Agent as Collection
Agent pursuant to) the Receivables Purchase Agreement. Upon the termination of
the Receivables Purchase Agreement at any time when this Agreement shall
continue to be in full force and effect, the Purchaser and United Receivables I
shall incorporate herein, in all substantial respects, the provisions of Article
VII of the Receivables Purchase Agreement or shall provide for other
arrangements for the servicing, administration and collection of the Transferred
Assets.

 

SECTION 4.2    Deemed Collections.  (a) If on any day any portion of any
Receivable is reduced or canceled causing such Receivable to become a Diluted
Receivable, then, on such day, United Receivables I shall be deemed to have
received on such day a Collection of such Receivable in the amount of such
reduction or cancellation.

 

(b)    If on any day it is determined that any of the representations or
warranties of United Receivables I set forth in Article V, as they relate to any
Receivable, was untrue with respect to such Receivable on the date when made or
deemed made, United Receivables I shall be deemed to have received on such day a
Collection of such Receivable in an amount equal to the Unpaid Balance thereof
on such day. To the extent that the Purchaser subsequently receives Collections
with respect to any such Receivable, the Purchaser shall hold such amount in
trust on behalf of United Receivables I and shall pay United Receivables I an
amount equal to the amount so collected, without regard to Section 2.14 of the
Receivables Purchase Agreement.

 

(c )    Not later than the first Business Day after United Receivables I is
deemed pursuant to this Section 4.2 to have received any Collections, the
Collection Agent shall notify United Receivables I of such deemed Collections,
and United Receivables I shall transfer to the Purchaser immediately available
funds in the amount of such deemed Collections or shall otherwise apply such
funds as may be required by the Receivables Purchase Agreement.

 

SECTION 4.3    Actions Evidencing Purchases.  (a) On or prior to the Closing
Date, United Receivables I shall mark its master data processing records
evidencing (i) Receivables and (ii) Contracts with a legend, acceptable to the
Purchaser, evidencing that the Receivables have been sold in accordance with
this Agreement. In addition, United Receivables I agrees that from time to time,
at its expense, it shall promptly upon request by the Purchaser, to the extent
permitted by applicable law, do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register, any and all further acts,
deeds, conveyances, security agreements, assignments, financing statements and
continuations thereof, termination statements, notices of assignment, transfers,
certificates, assurances and other instruments that the Purchaser may reasonably
request from time to time in order (i) to carry out more effectively the
purposes of this Agreement or any other Transaction Document, (ii) to subject to
the liens created by any of the Transaction Documents any of the properties,
rights or interests covered or purported to be covered by such liens, (iii) to
perfect and maintain the validity, effectiveness and priority of such liens,
(iv) to better assure, convey, grant, assign, transfer, preserve, protect and
confirm to the Purchaser the rights granted or now or hereafter intended to be
granted thereto under any Transaction Document and (v) to perfect, protect or
more fully evidence the purchases hereunder, or to enable the Purchaser or its
assigns to exercise or enforce any of their respective rights with respect to
the Transferred Assets. In addition to the above, at any time when a Termination
Event has occurred and is continuing, United Receivables I shall, upon the
request



--------------------------------------------------------------------------------

of the Agent, comply fully with the Federal Assignment of Claims Act and other
similar Laws with respect to any assignment or subsequent reassignment of the
Receivables.

 

(b)    United Receivables I hereby authorizes the Purchaser or its designee to
(i) file one or more financing or continuation statements, and amendments
thereto and assignments thereof, relative to all or any of the Transferred
Assets now existing or hereafter arising in the name of United Receivables I
(without the signature of United Receivables I, where permitted by law) and (ii)
to the extent permitted by the Receivables Purchase Agreement, to notify
Obligors of the assignment of the Transferred Assets.

 

(c)    Without limiting the generality of Section 4.3(a), United Receivables I
shall, not earlier than six months and not later than three months prior to the
fifth anniversary of the date of filing of the financing statements filed in
connection with the Closing Date or any other financing statement filed pursuant
to this Agreement, if the Final Payout Date shall not have occurred: (i) execute
and deliver and file or cause to be filed appropriate continuation statements;
and (ii) deliver or cause to be delivered to each Agent an opinion of counsel
for United Receivables I in form and substance and delivered by counsel
reasonably satisfactory to the Purchaser, confirming and updating the opinion
delivered in connection with the Closing Date relating to the validity,
perfection and priority of the Purchaser’s interests in the Transferred Assets.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

SECTION 5.1     Mutual Representations and Warranties.  Each of United
Receivables I and the Purchaser represents and warrants, solely with respect to
itself, to the other party hereto that:

 

(a)    Corporate or other Existence.  It is a limited liability company duly
formed, validly existing and in good standing under the laws of its State of
organization, and is duly qualified to do business, and is in good standing, in
every jurisdiction where the nature of its business requires it to be so
qualified.

 

(b)    Limited Liability Company Power; Contravention.  The execution, delivery
and performance by it of each Transaction Document to which it is a party (i)
are within its limited liability company powers, (ii) have been duly authorized
by all necessary limited liability company, shareholder, director, partner and
member action, (iii) do not contravene (1) its certificate of formation, limited
liability company agreement, operating agreement, certificate of incorporation,
or other constituting documents, (2) any law, rule or regulation applicable to
it, (3) any contractual restriction binding on or affecting it or its property,
the violation of which could reasonably be expected to have an adverse affect on
any Secured Party, on the collectibility of any Transferred Asset or on the
performance by any party to a Transaction Document of its obligations hereunder
or thereunder (for any reason other than the occurrence of an adverse effect,
whether material or not, on United Receivables I or the Purchaser), or a
material adverse affect on the Purchaser or United Receivables I, or (4) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
its property, and (iv) do not result in or require the creation of any Adverse
Claim upon or with respect to any of its properties (except for the



--------------------------------------------------------------------------------

interests created pursuant to this Agreement and such other Transaction
Documents); and no transaction contemplated by this Agreement requires
compliance with any bulk sales act or similar law.

 

(c)    Governmental Authorization.  No authorization or approval or other action
by, and no notice to or filing with, any Official Body is required for the due
execution, delivery and performance by it of the Transaction Documents to which
it is a party, except for authorizations and approvals that are required herein
or therein that have been obtained as of the Closing Date and the filing of UCC
financing statements which are referred to herein and therein, all of which have
been (or as of the Closing Date will have been) duly made and are in full force
and effect; provided, that the right of any assignee of a Receivable the Obligor
of which is a Government Obligor to enforce such Receivable directly against
such Obligor may be restricted by the Federal Assignment of Claims Act or any
similar applicable Law to the extent the applicable Originator, United
Receivables I, the Purchaser and/or any assignee thereof shall not have complied
with the applicable provisions of any such Law in connection with the assignment
or subsequent reassignment of any such Receivable.

 

(d)    Binding Effect.  Each of this Agreement and the other Transaction
Documents to which it is a party has been duly executed and delivered and
constitutes its legal, valid and binding obligation enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

(e)    Preference; Voidability.  The Purchaser has given reasonably equivalent
value to United Receivables I in consideration for the transfer to it of the
Transferred Assets from United Receivables I, and each such transfer shall not
have been made for or on account of an antecedent debt owed by United
Receivables I to it and no such transfer is voidable under any section of the
Bankruptcy Code.

 

SECTION 5.2    United Receivables I’s Additional Representations and
Warranties.  United Receivables I represents and warrants that:

 

(a)    Perfection; Good Title.  Immediately preceding each purchase hereunder,
United Receivables I is the owner of all of the Receivables and all other
Transferred Assets, free and clear of all Adverse Claims (other than any Adverse
Claim arising hereunder, under the Originator Purchase and Contribution
Agreement, under the Receivables Purchase Agreement or under any other
Transaction Document); provided, that the interest of United Receivables I in
Leased Equipment Receivables may be subject to the lien of the lessor thereof
and provided, further, that the interest of United Receivables I in Receivables
that represent proceeds of the sale of equipment that has been leased to an
Originator may be subject to the lien of the lessor thereof. Upon each sale
hereunder, the Purchaser shall acquire a valid and enforceable perfected first
priority ownership interest in each Receivable and all other Transferred Assets
that exist on the date of such sale, free and clear of any Adverse Claim;
provided, that the right of any assignee of a Receivable the Obligor of which is
a Government Obligor to enforce such Receivable directly against such Obligor
may be restricted by the Federal Assignment of Claims Act or any similar
applicable Law to the extent the applicable Originator, United Receivables I,



--------------------------------------------------------------------------------

the Purchaser and/or any assignee thereof shall not have complied with the
applicable provisions of any such Law in connection with the assignment or
subsequent reassignment of any such Receivable; and provided, further, that the
perfected ownership interest of the Purchaser in Leased Equipment Receivables
may be subject to the lien of the lessor thereof and provided, still further,
that the perfected ownership interest of the Purchaser in Receivables that
represent proceeds of the sale of equipment that has been leased to an
Originator may be subject to the lien of the lessor thereof. All financing
statements and other documents required to be recorded or filed in order to
perfect and protect the interest of the Purchaser in the Transferred Assets
against all creditors of and purchasers from United Receivables I have been duly
filed in each filing office necessary for such purpose and all filing fees and
taxes, if any, payable in connection with such filings have been paid in full.
No effective financing statement or other instrument similar in effect covering
any Contract or any Receivable or the Related Security or Collections with
respect thereto is on file in any recording office, except those filed in favor
of the Purchaser relating to this Agreement and those filed pursuant to the
other Transaction Documents, other than those filed in favor of the lessor of
equipment giving rise to Leased Equipment Receivables or relating to the
proceeds of the sale of equipment that has been leased to an Originator.

 

(b)    Accuracy of Information.  All information and each exhibit, financial
statement, document, book, record or report furnished at any time by it or on
its behalf to the Purchaser in connection with this Agreement is true, complete
and accurate in all material respects as of its date or (except as otherwise
disclosed to the Purchaser at such time) as of the date so furnished, and as of
such date no such document contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained therein, in the light of the circumstances under which they were made,
not misleading.

 

(c)    Tax Status; Sale Treatment.  It has (i) timely filed all tax returns
(federal, state and local) required to be filed, (ii) paid or made adequate
provision for the payment of all taxes, assessments and other governmental
charges and (iii) accounted for the sale of the Transferred Assets hereunder, in
its books and financial statements as sales or as capital contributions (to the
extent of such capital contribution), in each case consistent with GAAP.

 

(d)    Actions, Suits.  Except as set forth in Schedule I, there is no pending
or, to its knowledge, threatened action or proceeding affecting United Rentals
or any of its Subsidiaries before any court, governmental agency or arbitrator
which could reasonably be expected to materially adversely affect the financial
condition or operations of United Rentals or any of its Subsidiaries or
materially adversely affect the ability of United Rentals or any of its
Subsidiaries to perform their respective obligations under the Transaction
Documents, or which purports to affect the legality, validity or enforceability
of the Transaction Documents. To its knowledge, neither United Rentals nor any
Subsidiary is in default with respect to any order of any court, arbitration or
Official Body except for defaults with respect to orders of Official Bodies
which defaults are not material to the business or operations of United Rentals
and its Subsidiaries, taken as a whole.

 

(e)    Use of Proceeds.  No proceeds of any purchase hereunder will be used by
it (i) to acquire any security in any transaction which is subject to Section 13
or 14 of the Securities Exchange Act of 1934, (ii) to acquire any equity
security of a class which is registered pursuant



--------------------------------------------------------------------------------

to Section 12 of such act or (iii) for any other purpose that violates
applicable Law, including Regulations G or U of the Federal Reserve Board.

 

(f)    Jurisdiction of Organization; Location of Records.  The jurisdiction of
organization of United Receivables I and the offices where United Receivables I
keeps all its Records, are located in the jurisdiction and at the address(es)
described on Schedule I or such other jurisdictions or locations notified to the
Purchaser in accordance with Section 6.3(g), in each case jurisdictions where
all action required by Section 4.3 has been taken and completed.

 

(g)    Subsidiaries; Tradenames, Etc.  As of the date hereof, United Receivables
I has, within the last five (5) years, operated only under the tradenames
identified in Schedule I, and, within the last five (5) years, has not changed
its name, merged with or into or consolidated with any other corporation or been
the subject of any proceeding under the Bankruptcy Code, except as disclosed in
Schedule I. Schedule I also lists the correct Federal Employer Identification
Number of United Receivables I.

 

(h)    Credit and Collection Policy.  Since the Closing Date, there have been no
material changes in the Credit and Collection Policy other than in accordance
with this Agreement. It has at all times complied with the Credit and Collection
Policy with regard to each Receivable.

 

(i)    Material Adverse Effect.  Since December 31, 2002, there has been no
Material Adverse Effect.

 

(j)    Not an Investment Company or Holding Company.  It is not, and is not
controlled by, an “investment company” within the meaning of the Investment
Company Act of 1940, or is exempt from all provisions of such act. It is not a
“holding company,” or a subsidiary or affiliate of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935.

 

(k)    ERISA.  No steps have been taken by any Person to terminate any Pension
Plan the assets of which are not sufficient to satisfy all of its benefit
liabilities (as determined under Title IV of ERISA), no contribution failure has
occurred with respect to any Pension Plan sufficient to give rise to a lien
under Section 302(f) of ERISA, and each Pension Plan has been administered in
all material respects in compliance with its terms and applicable provision of
ERISA and the Code.

 

(l)    Lock-box Accounts.  The names and addresses of all the Lock-box Account
Banks, together with the account numbers of the Lock-box Accounts at such
Lock-box Account Banks, are specified in Schedule II (other than any Lock-box
Accounts and Lock-box Account Banks that may be added after the initial purchase
hereunder in accordance with the terms of Section 7.3(a) of the Receivable
Purchase Agreement). All Lock-box Accounts are subject to Lock-box Account
Agreements. All Obligors have been instructed to make payment to a Lock-box
Account and, other than Identifiable Combined Assets, only Collections are
deposited into the Lock-box Accounts. United Receivables I has no interest in
any Lock-box Account, any funds or investments therein (other than Identifiable
Combined Assets) or any Lock-box Account Agreement.



--------------------------------------------------------------------------------

(m)    Blocked Accounts.  The names and addresses of all the Blocked Account
Banks, together with the account numbers of the Blocked Accounts at such Blocked
Account Banks, are specified in Schedule III (other than any Blocked Accounts
and Blocked Account Banks that may be added after the initial purchase hereunder
in accordance with the terms of Section 7.3(a) of the Receivable Purchase
Agreement). All Blocked Accounts are subject to Blocked Account Agreements.
Other than Identifiable Combined Assets, only Collections are deposited into the
Blocked Accounts. United Receivables I has no interest in any Blocked Account,
any funds or investments therein (other than Identifiable Combined Assets) or
any Blocked Account Agreement.

 

(n)    Collection Account.  United Receivables I has no interest in any
Collection Account, any funds or investments therein (other than Identifiable
Combined Assets) or any Collection Account Agreement.

 

(o)    Nonconsolidation.  United Receivables I has complied with and is in
compliance with the covenants set forth in Section 6.1(k).

 

(p)    Representations and Warranties in other Transaction Documents.  Each of
the representations and warranties, if any, made by it pursuant to the
Transaction Documents (other than this Agreement) is true, complete and correct
in all respects and it hereby makes each such representation and warranty to,
and for the benefit of, the Purchaser as if the same were set forth in full
herein.

 

(q)    Financial Information.  The consolidated balance sheets of the URNA
Consolidated Group as at the end of its most recent fiscal year, and the related
consolidated statements of income and retained earnings of the URNA Consolidated
Group for such fiscal year, copies of which have been furnished to the Agent and
each Group Agent, fairly present in all material respects the consolidated
financial condition of the URNA Consolidated Group as at such date and the
consolidated results of the operations of the URNA Consolidated Group for the
period ended on such date, all in accordance with generally accepted accounting
principles consistently applied.

 

SECTION 5.3    Reaffirmation of Representations and Warranties by United
Receivables I; Notice of Breach.  On each date that Transferred Assets are
conveyed hereunder, United Receivables I, by accepting the proceeds of such
conveyance, shall be deemed to have certified that all representations and
warranties made by it in Sections 5.1 and 5.2 are true and correct on and as of
such day as though made on and as of such day. Upon discovery by United
Receivables I of a breach of any of the foregoing representations and
warranties, United Receivables I shall give prompt written notice to the
Purchaser within three Business Days of such discovery.



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS

 

SECTION 6.1    Mutual Covenants.  At all times prior to the Final Payout Date,
each of United Receivables I and the Purchaser shall:

 

(a)    Legal Matters.  Comply with all Laws to which it or its respective
properties may be subject and preserve and maintain its limited liability
company existence, rights, franchises, qualifications and privileges, except to
the extent that the failure so to comply with such Laws or the failure so to
preserve and maintain such existence, rights, franchises, qualifications and
privileges would not materially adversely affect the collectibility of the
Receivables or any Transferred Asset or the ability of the Purchaser or United
Receivables I to perform its obligations under the Transaction Documents;
provided, however, that United Receivables I and the Purchaser are not required
to comply with the Federal Assignment of Claims Act and other similar applicable
Laws, except to the extent set forth in Section 6.2(k).

 

(b)    Reporting Requirements.  Provide to the other parties hereto and each
Agent, periodic financial statements (provided that United Receivables I and the
Purchaser shall not have any obligation to provide separate financial
statements), information and reports as reasonably requested by the other party
and provide to the other parties hereto and each Agent, such other information
(including, to the extent such information is available to the Purchaser or
United Receivables I, or can be obtained or prepared by the Purchaser or United
Receivables I without unreasonable expense, non-financial information) as any
other party hereto or any Agent may from time to time reasonably request with
respect to the Receivables, the Transferred Assets, the Purchaser, United
Receivables I, or any Originator. All such statements, information and reports
shall be true, complete and accurate in all material respects.

 

(c)    Compliance Certificate.  Provide to the other parties hereto and each
Agent, together with the financial statements required hereunder, a compliance
certificate signed by United Receivables I’s and the Purchaser’s chief financial
officer stating that (A) the financial statements attached thereto have been
prepared in accordance with GAAP and accurately reflect the financial condition
of the Purchaser or United Receivables I and its Subsidiaries, as applicable,
and (B) to the best of such Person’s knowledge, no Termination Event, Potential
Termination Event, PCA Termination Event or Potential PCA Termination Event
exists, or if any Termination Event, Potential Termination Event, PCA
Termination Event or Potential PCA Termination Event exists, stating the nature
and status thereof and showing the computation of, and showing compliance with,
each of the financial ratios and restrictions set forth in Section 6.2(l).

 

(d)    Shareholders Statements and Reports; SEC Filings.  Provide to the other
parties hereto and each Agent, promptly after the sending or filing thereof,
copies of all reports that United Receivables I or the Purchaser sends to any of
its securityholders, and copies of all reports and registration statements and
annual, quarterly, monthly or other regular reports that United Receivables I or
the Purchaser, or any Subsidiary of United Receivables I or the Purchaser, files
with the Securities and Exchange Commission or any national securities exchange;
provided, that upon the filing of any such document of Edgar, United Receivables
I or



--------------------------------------------------------------------------------

the Purchaser, as the case may be, shall be deemed to have delivered each such
document in accordance with the terms hereof.

 

(e)    Change in Accountants or Accounting Policy.  Provide to the other parties
hereto and each Agent, promptly, notice of any change in the accountants or
accounting policy of United Receivables I or the Purchaser.

 

(f)    Notice of PCA Termination Events, Potential PCA Termination Events,
Etc.  (A) As soon as possible and in any event within two (2) Business Days
after the occurrence of each PCA Termination Event or Potential PCA Termination
Event, a statement of the president, chief financial officer or chief accounting
officer of United Receivables I setting forth details of such PCA Termination
Event or Potential PCA Termination Event and the action which United Receivables
I has taken and proposes to take with respect thereto, which information shall
be updated promptly from time to time; (B) immediately after United Receivables
I obtains knowledge thereof, notice of the occurrence of a Trigger Event and a
statement of the president, chief financial officer or chief accounting officer
of United Receivables I setting forth details of such Trigger Event, (C)
promptly after United Receivables I obtains knowledge thereof, notice of any
litigation, investigation or proceeding that may exist at any time between
United Receivables I and any Person (i) that could reasonably be expected to
result in a Material Adverse Effect or any litigation or proceeding relating to
any Transaction Document or (ii) in which the amount involved is $5,000,000 or
more and not covered by insurance or in which injunctive or similar relief is
sought; and (D) promptly after the occurrence thereof, notice of any Material
Adverse Effect.

 

(g)    Change in Debt Ratings.  Provide to the other parties hereto and each
Agent, within five (5) days after the date of any change in the Purchaser’s or
United Receivables I’s public or private debt ratings, if any, a written
certification of the Purchaser’s or United Receivables I’s public and private
debt ratings after giving effect to any such change.

 

(h)    ERISA.  Provide to the other parties hereto and each Agent, promptly
after the filing, giving or receiving thereof, copies of all reports and notices
with respect to any Reportable Event pertaining to any Pension Plan and copies
of any reports or notices that the Purchaser or United Receivables I or any
ERISA Affiliate thereof files under ERISA with the Internal Revenue Service or
the Pension Benefit Guaranty Corporation or the U.S. Department of Labor or that
the Purchaser or United Receivables I or any ERISA Affiliate thereof receives
from any of the foregoing or from any multiemployer plan (within the meaning of
Section 4001(a)(3) of ERISA) to which the Purchaser or United Receivables I or
any ERISA Affiliate thereof is or was, within the preceding five years, a
contributing employer, in each case in respect of the assessment of withdrawal
liability or an event or condition which could, in the aggregate, result in the
imposition of liability on the Purchaser, United Receivables I and/or any such
ERISA Affiliate in excess of $1,000,000.

 

(i)    Change in Account Receivables Codes.  Provide to the other parties hereto
and each Agent, promptly, notice of any change in the account receivable
adjustment codes used by the Purchaser or United Receivables I in its general
ledger, or the creation of any new account receivable adjustment codes by the
Purchaser or United Receivables I.



--------------------------------------------------------------------------------

(j)    Information for Collection Agent Report.  United Receivables I shall
promptly deliver any information, documents, records or reports with respect to
the Transferred Assets that the Purchaser shall be required to deliver in
connection with the Collection Agent Report pursuant to Section 2.8 of the
Receivables Purchase Agreement.

 

(k)    Separateness.  Each of United Receivables I and the Purchaser shall
operate its business in such a manner that the separate limited liability
company existence of United Receivables I and the Purchaser on the one hand, and
each of the Originators or any Other Corporation, on the other, would not be
disregarded in the event of the bankruptcy or insolvency of an Originator or any
Other Corporation and, without limiting the generality of the foregoing, United
Receivables I and the Purchaser shall cause each of the following to be true at
all times:

 

(i)    Each of United Receivables I and the Purchaser is a limited purpose
limited liability company whose activities are restricted in its limited
liability company agreement or operating agreement to activities related to
purchasing or otherwise acquiring receivables (including the Receivables) and
related assets and rights and conducting any related or incidental business or
activities it deems necessary or appropriate to carry out its primary purpose,
including entering into agreements like the Transaction Documents;

 

(ii)    Each of United Receivables I and the Purchaser conducts its affairs
strictly in accordance with its limited liability company agreement or operating
agreement and observes all necessary, appropriate and customary limited
liability company formalities, including (A) holding duly noticed regular
meetings of its board of directors and all special meetings appropriate to
authorize all limited liability company action, (B) keeping separate and
accurate minutes of such meetings, (C) passing all resolutions or consents
necessary to authorize actions taken or to be taken, and (D) maintaining
accurate and separate books, records and accounts, including intercompany
transaction accounts;

 

(iii)    other than in accordance with the Existing Deal Documents, neither
United Receivables I nor the Purchaser has engaged, or does presently engage, in
any activity other than those activities expressly permitted hereunder and under
the other Transaction Documents, nor has United Receivables I or the Purchaser
entered into any agreement other than this Agreement, the other Transaction
Documents to which it is a party, and with the prior written consent of the
Investors, the Agent and each Group Agent, any other agreement necessary to
carry out more effectively the provisions and purposes hereof or thereof;

 

(iv)    Each of United Receivables I and the Purchaser conducts its business
from an office separate from that of the Other Corporations (but which may be
located in the same facility as one or more of the Other Corporations); each of
United Receivables I and the Purchaser has stationery and other business forms
and a mailing address and a telephone number separate from that of the Other
Corporations.

 

(v)    Neither United Receivables I nor the Purchaser directs or participates in
the management of any of the Other Corporations’ operations;



--------------------------------------------------------------------------------

(vi)    Each of United Receivables I and the Purchaser is adequately capitalized
in light of its contemplated business;

 

(vii)    Each of United Receivables I and the Purchaser provides for its own
operating expenses and liabilities from its own funds;

 

(viii)    Each of United Receivables I and the Purchaser maintains its assets
and transactions separately from those of the Other Corporations and evidences
such assets and transactions by appropriate entries in books and records
separate and distinct from those of the Other Corporations; each of United
Receivables I and the Purchaser holds itself out to the public under United
Receivables I’s or the Purchaser’s own name as a legal entity separate and
distinct from the Other Corporations; neither United Receivables I nor the
Purchaser has, or does presently, hold itself out as having agreed to pay, or as
being liable primarily or secondarily for, any obligations of the Other
Corporations; and no Affiliate of United Receivables I or the Purchaser has been
appointed to act as, and no Affiliate of United Receivables I or the Purchaser
is currently acting as, its agent, except as expressly contemplated by this
Agreement, the other Transaction Documents and the Existing Deal Documents;

 

(ix)    other than as expressly permitted hereunder and under the other
Transaction Documents, neither United Receivables I nor the Purchaser maintains
any joint account with any Other Corporation, the funds of each of United
Receivables I and the Purchaser are not and have not been commingled with those
of any Other Corporation and each of United Receivables I and the Purchaser is
not liable as a guarantor or otherwise with respect to any Indebtedness or
contractual obligation of any Other Corporation;

 

(x)    Neither United Receivables I nor the Purchaser has made or is presently
making any payment or distribution of assets with respect to any obligation of
any Other Corporation or has granted, or does grant, any Adverse Claim on any of
its assets to secure any obligation of any Other Corporation;

 

(xi)    except as expressly permitted hereunder and by the other Transaction
Documents, neither United Receivables I nor the Purchaser has or does make
loans, advances or otherwise extend credit to any of the Other Corporations;

 

(xii)    Each of United Receivables I and the Purchaser has bills of sale (or
similar instruments of assignment) and, if appropriate, UCC-1 financing
statements, with respect to all assets purchased from any of the Other
Corporations;

 

(xiii)    other than as set forth in the Existing Deal Documents and in
connection with the transactions effected thereby, neither United Receivables I
nor the Purchaser has engaged in, or does engage in, any transaction with any of
the Other Corporations, except as permitted by this Agreement and as
contemplated by the other Transaction Documents and all material transactions
between United Receivables I or the Purchaser and any Other Corporation are made
on an arm’s-length basis;



--------------------------------------------------------------------------------

(xiv)    to the extent that United Receivables I or the Purchaser contracts or
does business with vendors or service providers where the goods and services
provided are partially for the benefit of any other Person, the costs incurred
in so doing are fairly allocated to or among United Receivables I or the
Purchaser and such Persons for whose benefit the goods and services are
provided, and each of United Receivables I and the Purchaser and each such
entity bears its fair share of such costs;

 

(xv)    all decisions with respect to its business and daily operations are
independently made by each of United Receivables I and the Purchaser (although
the officer making any particular decision may also be an employee, officer or
director of an Affiliate of United Receivables I or the Purchaser) and are not
dictated by any Affiliate of United Receivables I or the Purchaser (it being
understood that the Collection Agent, which is an Affiliate of each of United
Receivables I and the Purchaser, will undertake and perform all of the
operations, functions and obligations of it set forth herein and in the other
Transaction Documents and it may, to the limited extent permitted under the
Transaction Documents, appoint sub-agents, which may be Affiliates of United
Receivables I or the Purchaser, to perform certain of such operations, functions
and obligations);

 

(xvi)    no Other Corporation advances funds to United Receivables I or the
Purchaser and no Other Corporation otherwise supplies funds to, or guaranties
debts of, United Receivables I or the Purchaser, in each case other than as
expressly set forth herein and in the other Transaction Documents; provided,
however, that an Other Corporation may provide funds to United Receivables I in
connection with the capitalization of United Receivables I;

 

(xvii)    Each of United Receivables I and the Purchaser shall at all times
maintain at least two independent directors, each of whom (w) is not currently
and has not been during the five years preceding the date of the Agreement a
member, officer, director, employee or associate of, or any relative of the
foregoing, or a major vendor or supplier of services to, any Other Corporation,
(x) is not a current or former officer or employee of United Receivables I, (y)
does not directly or indirectly own any class of voting stock of any Other
Corporation or any of their respective Affiliates; provided, that the ownership
of up to 5% of any class of stock (other than a limited liability company
interest in United Receivables I) listed on a national stock exchange shall not
prevent an individual from meeting the requirements of this clause (xvii)) and
(z) is otherwise reasonably acceptable to the Investors and the Agent;

 

(xviii)    the limited liability company agreement or operating agreement of
each of United Receivables I and the Purchaser requires the affirmative vote of
the independent directors before a voluntary petition under Section 301 of the
Bankruptcy Code may be filed by United Receivables I or the Purchaser, and each
of United Receivables I and the Purchaser to maintain correct and complete books
and records of account and minutes of the meetings and other proceedings of its
members and board of directors;

 

(xix)    Each of United Receivables I and the Purchaser has complied with, and
currently complies with (and causes to be true and correct) each of the facts
and



--------------------------------------------------------------------------------

assumptions contained in the opinion delivered pursuant to Section 5.1(q) of the
Receivables Purchase Agreement;

 

SECTION 6.2    Affirmative Covenants of United Receivables I.  At all times
prior to the Final Payout Date:

 

(a)    Conduct of Business; Ownership.  United Receivables I shall carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted and do all things
necessary to remain duly organized, validly existing and in good standing as a
domestic limited liability company in its jurisdiction of organization and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted.

 

(b)    Furnishing of Information and Inspection of Records  United Receivables I
shall furnish to the Purchaser, the Agent, and each Group Agent from time to
time such information with respect to the Transferred Assets as the Purchaser,
the Agent or any Group Agent may reasonably request, including listings
identifying the Obligor and the Unpaid Balance for each Receivable; provided,
that, unless a Termination Event or Potential Termination Event shall have
occurred and be continuing, United Receivables I shall not be obligated to
provide such information more often than quarterly. United Receivables I shall,
at any time and from time to time during regular business hours, as reasonably
requested by the Purchaser, the Agent or any Group Agent (provided that no such
reasonableness standard shall apply if a Termination Event or Potential
Termination Event shall have occurred and be continuing), permit the Purchaser,
the Agent or any Group Agent, or their respective agents or representatives, (i)
to examine and make copies of and take abstracts from all books, records and
documents (including computer tapes and disks) relating to the Receivables or
other Transferred Assets, including the related Contracts and (ii) to visit the
offices and properties of United Receivable I or the Originators or the
Collection Agent, as applicable, for the purpose of examining such materials
described in clause (i), and to discuss matters relating to the Transferred
Assets or the Purchaser’s, United Receivable I’s, the Originators’ or the
Collection Agent’s performance hereunder, under the Contracts and under the
other Transaction Documents to which such Person is a party with any of the
officers, directors, employees or independent public accountants of the
Purchaser, United Receivables I, the Originators or the Collection Agent, as
applicable, having knowledge of such matters.

 

(c)    Keeping of Records and Books of Account.  United Receivables I shall
maintain and implement administrative and operating procedures (including an
ability to recreate records evidencing Receivables and related Contracts in the
event of the destruction of the originals thereof), and keep and maintain, all
documents, books, computer tapes, disks, records and other information
reasonably necessary or advisable for the collection of all Receivables
(including records adequate to permit the daily identification of each new
Receivable and all Collections of and adjustments to each existing Receivable).
United Receivables I shall give the Purchaser, the Agent, each Group Agent and
the Collection Agent prompt notice of any material change in its administrative
and operating procedures referred to in the previous sentence.

 

(d)    Performance and Compliance with Receivables and Contracts and Credit and
Collection Policy.  United Receivables I shall, at its own expense, (i) timely
and fully perform



--------------------------------------------------------------------------------

and comply with all material provisions, covenants and other promises required
to be observed by it under the Contracts related to the Receivables; and (ii)
timely and fully comply in all material respects with the Credit and Collection
Policy in regard to each Receivable and the related Contract.

 

(e)    Notice of Agent’s Interest.  In the event United Receivables I shall sell
or otherwise transfer any interest in accounts receivable or any other financial
assets related to such accounts receivable (other than as contemplated by the
Transaction Documents), any computer tapes or files or other documents or
instruments provided by United Receivables I in connection with any such sale or
transfer shall disclose the Agent’s ownership of the Receivables and other
Transferred Assets and the Agent’s interest therein (as an assignee of the
Purchaser).

 

(f)    Collections.  United Receivables I shall instruct all Obligors to cause
all Collections to be deposited directly into a Lock-box Account or to post
office boxes to which only Lock-box Account Banks have access and shall cause
all items and amounts relating to such Collections received in such post office
boxes to be removed and deposited into a Lock-box Account on a daily basis.

 

(g)    Collections Received.  United Receivables I shall hold in trust and
deposit immediately, but in any event not later than one (1) Business Day of its
receipt thereof, to a Blocked Account or a Lock-box Account or, if required by
Section 2.9 or Section 6.1(j) of the Receivables Purchase Agreement, to a
Collection Account, all Collections received by it from time to time.

 

(h)    Lock-box Accounts and Blocked Accounts.  Each Blocked Account shall at
all times be subject to a Blocked Account Agreement and each Lock-box Account
shall at all times be subject to a Lock-box Account Agreement.

 

(i)    Sale Treatment.  United Receivables I shall not account for (including
for accounting and tax purposes), or otherwise treat, the transactions
contemplated hereby in any manner other than as a sale or capital contribution
of Transferred Assets by United Receivables I to the Purchaser. In addition,
United Receivables I shall disclose (in a footnote or otherwise) in all of its
financial statements (including any such financial statements consolidated with
any other Persons’ financial statements) the existence and nature of the
transaction contemplated hereby and the interest of the Purchaser in the
Transferred Assets.

 

(j)    Ownership Interest, Etc.  United Receivables I shall, at its expense,
take all action necessary or desirable to establish and maintain a valid and
enforceable ownership or security interest in the Receivables, the Related
Security and proceeds with respect thereto, and a first priority perfected
security interest in the Transferred Assets, in each case free and clear of any
Adverse Claim, in favor of the Purchaser, including taking such action to
perfect, protect or more fully evidence the interest of the Purchaser, as the
Purchaser may reasonably request; provided, that the perfected ownership or
security interest of the Purchaser in Leased Equipment Receivables may be
subject to the lien of the lessor thereof and provided, further, that the
perfected ownership or security interest of the Purchaser in Receivables that
represent proceeds of the sale of equipment that has been leased to an
Originator may be subject to the lien of the lessor thereof.



--------------------------------------------------------------------------------

(k)    Federal Assignment of Claims Act.  At any time that a Termination Event
has occurred and is continuing United Receivables I shall, upon the request of
the Purchaser, comply fully with the Federal Assignment of Claims Act and other
similar applicable Laws with respect to any assignment of Receivables.

 

(l)    Financial Covenants.  United Receivables I shall cause the Collection
Agent to comply with the financial covenants set forth on Schedule VI at the
times set forth therein.

 

SECTION 6.3    Negative Covenants of United Receivables I.  At all times from
the date hereof to the Final Payout Date:

 

(a)    Sales, Liens, etc.  Except as otherwise provided herein, in the
Originator Purchase and Contribution Agreement and in the Receivables Purchase
Agreement, United Receivables I shall not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon (or the filing of any financing statement) any of the Transferred
Assets.

 

(b)    No Extension or Amendment of Receivables.  Except as otherwise permitted
in Section 7.2 of the Receivables Purchase Agreement at any time when United
Receivables I is the Servicer, United Receivables I shall not extend, amend or
otherwise modify the terms of any Receivable, or amend, modify or waive any term
or condition of any Contract related thereto.

 

(c)    No Change in Business or Credit and Collection Policy.  United
Receivables I shall not make any change in the character of its business or in
the Credit and Collection Policy, which change would, in either case, (i)
materially adversely affect the collectibility of any Receivable or otherwise
have a Material Adverse Effect, (ii) materially adversely effect the interests
of the Purchaser or any Secured Party in its capacity as a Secured Party under
the Transaction Documents (provided, that the determination as to whether or not
there would be or has been any materially adversely effect on any Secured Party
shall be made by such Secured party in its sole and absolute discretion), or
(iii) cause the Credit and Collection Policy to be less restrictive than it was
prior to such change. In the event that United Receivables I makes any material
change to the Credit and Collection Policy that is not prohibited by the
preceding sentence, it shall, no later than three (3) Business Days prior to the
effectiveness of such change, provide the Purchaser, the Agent and each Group
Agent with an updated Credit and Collection Policy and a written summary of all
material changes.

 

(d)    Change in Payment Instructions to Obligors; Amendment to Blocked Account
Agreements or Lock-box Account Agreements.  United Receivables I shall not add
or terminate any bank as a Lock-box Account Bank or any account as a Lock-box
Account to or from those listed on Schedule 4.1(l) to the Receivables Purchase
Agreement or make any change in its instructions to Obligors regarding payments
to be made to any Lock-box Account, unless (i) such instructions are to deposit
such payments to another existing Lock-box Account or to a Collection Account in
accordance with Section 2.9 of the Receivables Purchase Agreement or (ii) the
Purchaser, the Agent and each Group Agent shall have received written notice of
such addition, termination or change at least ten (10) Business Days prior
thereto and the Agent shall have received a Lock-box Account Agreement executed
by each new Lock-box Account Bank or an existing Lock-box Account Bank with
respect to each new Lock-box Account. United



--------------------------------------------------------------------------------

Receivables I shall not add or terminate any bank as a Blocked Account Bank or
any account as a Blocked Account to or from those listed on Schedule 4.1(k) to
the Receivables Purchase Agreement, unless (i) the Purchaser, the Agent and each
Group Agent shall have received written notice of such addition, termination or
change at least ten (10) Business Days prior thereto and the Agent shall have
received a Blocked Account Agreement executed by each new Blocked Account Bank
or an existing Blocked Account Bank with respect to each new Blocked Account.
United Receivables I will not permit any provision of any Lock-box Account
Agreement or Blocked Account Agreement to be changed, amended, modified or
waived without the prior written consent of the Agents.

 

(e)    Deposits to Lock-Box Accounts.  United Receivables I shall not deposit or
otherwise credit, or cause or permit to be so deposited or credited, to any
Lock-box Account, Blocked Account or the Collection Account cash or cash
proceeds other than Collections and, to the limited extent permitted herein,
Identifiable Combined Assets.

 

(f)    Change of Name, Etc.  United Receivables I shall not change its name,
identity, structure (including a merger) or jurisdiction of organization or any
other change which could render any UCC financing statement filed in connection
with this Agreement or any other Transaction Document to become “seriously
misleading” under the UCC, unless at least ten (10) Business Days prior to the
effective date of any such change United Receivables I delivers to the Purchaser
and the Agent (i) such documents, instruments or agreements, prepared at United
Receivables I ‘s expense and executed by United Receivables I as are necessary
to reflect such change and to continue the perfection of the Purchaser’s or the
Agent’s, as applicable, ownership interests or security interests in the
Transferred Assets or as are reasonably requested by the Purchaser or the Agent
in connection with such change and (ii) to the extent deemed necessary,
desirable or appropriate by the Purchaser or the Agent, new or amended Lock-box
Account Agreements and Blocked Account Agreements executed by the Lock-box
Account Banks and Blocked Account Banks which reflect such change and enable the
Agent to continue to exercise its rights contained in Section 7.3.

 

(g)    Amendment to Parent Undertaking Agreement.  United Receivables I shall
not amend, modify, or supplement the Parent Undertaking Agreement or waive any
provision thereof, without giving prior written notice to the Purchaser, each
Agent and, if any such amendment, supplement, waiver or modification is
material, without in each case the prior written consent of the Purchaser and
each Agent; nor shall United Receivables I take any other action under the
Parent Undertaking Agreement that could reasonably be expected to have a
Material Adverse Effect or which is inconsistent with the terms of this
Agreement.

 

(h)    Sales of Transferred Assets.  United Receivables I shall not sell any
Transferred Asset other than through, under, and pursuant to the terms hereof.

 

ARTICLE VII

TERM AND TERMINATION

 

SECTION 7.1    Term.  This Agreement shall commence as of the Closing Date and
shall continue in full force and effect until the earliest of (a) the date after
the Termination Date designated by the Purchaser or United Receivables I as the
termination date at any time



--------------------------------------------------------------------------------

following thirty (30) day’s written notice to the other and the Agent, (b) the
date following the date on which the Purchaser declares, by notice to United
Receivables I and the Agent, the Purchase Termination Date to have occurred
following the occurrence of a PCA Termination Event pursuant to Section 7.3, (c)
the date on which any Event of Bankruptcy with respect to United Receivables I,
the Purchaser, the Parent or any Originator occurs (any such date being a
“Purchase Termination Date”); provided, however, that the occurrence of the
Purchase Termination Date pursuant to this Section 7.1 shall not discharge any
Person from any obligations incurred prior to the Purchase Termination Date,
including any obligations to make any payments with respect to the interest of
the Purchaser in any Transferred Asset sold prior to the Purchase Termination
Date; provided, further, that (i) the rights and remedies of the Purchaser with
respect to any representation and warranty made or deemed to be made by United
Receivables I pursuant to this Agreement, (ii) the indemnification and payment
provisions of Article VIII, and (iii) the agreements set forth in Sections 2.2,
2.3, 2.4 and 9.11 shall survive any termination of this Agreement.

 

SECTION 7.2    Effect of Purchase Termination Date.  Following the occurrence of
the Purchase Termination Date pursuant to Section 7.1, United Receivables I
shall not sell, and the Purchaser shall not purchase, any Transferred Assets. No
termination or rejection or failure to assume the executory obligations of this
Agreement in any Event of Bankruptcy with respect to United Receivables I or the
Purchaser shall be deemed to impair or affect the obligations pertaining to any
executed sale or executed obligations, including pre-termination breaches of
representations and warranties by United Receivables I or the Purchaser. Without
limiting the foregoing, prior to the Purchase Termination Date, the failure of
United Receivables I to deliver computer records of any Transferred Assets or
any reports regarding any Transferred Assets shall not render such transfer or
obligation executory, nor shall the continued duties of the parties pursuant to
Article IV or Section 8.1 of this Agreement render an executed sale executory.

 

SECTION 7.3    PCA Termination Events.  The occurrence of any one or more of the
following events shall constitute a “PCA Termination Event”:

 

(a) United Receivables I (i) shall fail to make any payment, transfer or deposit
required to be made by it hereunder or under any other Transaction Document when
due (or, in the case of a default in payment of an amount less than $10,000
resulting solely from an administrative error or omission by United Receivables
I, such default continues for a period of one (1) Business Day) or (ii) shall
fail to observe or perform any other term, covenant or agreement hereunder or
under any of the other Transaction Documents to which United Receivables I is a
party or by which United Receivables I is bound, and such failure shall remain
unremedied for ten (10) days after written notice thereof shall have been given
to United Receivables I by the Purchaser or any Agent; or

 

(b) any representation, warranty, certification or statement made or deemed made
by United Receivables I in this Agreement or any other Transaction Document to
which it is a party or in any other information, report or document delivered
pursuant hereto or thereto shall prove to have been incorrect in any material
respect when made or deemed made or delivered; or

 

(c) there shall have occurred any material adverse change in the operations of
United Receivables I since March 31, 2003 or any other Material Adverse Effect
shall have occurred; or



--------------------------------------------------------------------------------

(d) the amount of purchase price payable pursuant to Section 3.1(b) on the date
of any purchase hereunder, minus the amount of such purchase price paid in cash
on such day exceeds the Unpaid Balance of Receivables that United Receivables I
contributes to the Purchaser on such day; provided that such event shall not
constitute a PCA Termination Event if on such day United Receivables I, makes a
capital contribution to the Purchaser in cash in the amount of such excess; or

 

(e) any material provision of this Agreement or any other Transaction Document
to which United Receivables I is a party shall cease to be in full force and
effect or shall cease to be a legal, valid and binding obligation of United
Receivables I, as applicable, or United Receivables I shall so state in writing.

 

SECTION 7.4    Remedies.  Upon any such event, the Purchaser may, by notice to
United Receivables I, declare the Purchase Termination Date to have occurred (in
which case the Purchase Termination Date shall be deemed to have occurred) or
designate a date to be the Purchase Termination Date. Upon any such declaration
or designation, the Purchaser shall have, in addition to the rights and remedies
under this Agreement, all other rights and remedies with respect to the
Transferred Assets provided after default under the UCC and under other
applicable law, which rights and remedies shall be cumulative.

 

ARTICLE VIII

INDEMNIFICATION

 

SECTION 8.1    Indemnities by United Receivables I.  Without limiting any other
rights which the Seller Indemnified Parties may have hereunder or under
applicable law, United Receivables I hereby jointly and severally agrees to
indemnify the Purchaser and its successors, transferees and assigns and all
officers, directors, shareholders, controlling persons, employees, counsel and
other agents of any of the foregoing (collectively, “Seller Indemnified
Parties”) from and against any and all damages, losses, claims, liabilities,
costs and expenses, including reasonable attorneys’ fees and disbursements (all
of the foregoing being collectively referred to as “Seller Indemnified Amounts”)
awarded against or incurred by any of them in any action or proceeding between
United Receivables I and any of the Seller Indemnified Parties or between any of
the Seller Indemnified Parties and any third party arising out of or as a result
of this Agreement, the other Transaction Documents, the ownership or
maintenance, either directly or indirectly, by the Purchaser or any other Seller
Indemnified Party of any interest in any Transferred Asset or any of the other
transactions contemplated hereby or thereby, or otherwise arising out of or as a
result of this Agreement, the other Transaction Documents, the ownership or
maintenance, either directly or indirectly, by the Purchaser or any other Seller
Indemnified Party of any interest in any Transferred Asset or any of the other
transactions contemplated hereby or thereby, excluding, however, (i) Seller
Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of such Seller Indemnified Party, (ii) Seller Indemnified
Amounts in respect of any franchise, net income or other income tax imposed on
such Seller Indemnified Party by the jurisdiction in which such Indemnified
Party’s principal executive office is located or in which it is organized and
any political subdivision thereof, and (iii) Seller Indemnified Amounts that
would provide recourse to United Receivables I for amounts due in respect of
Receivables that are uncollectable solely due to the Obligor’s financial
inability to pay or credit default with respect thereto. Without limiting the
generality of the



--------------------------------------------------------------------------------

foregoing, and subject to the exclusions set forth in the preceding sentence,
United Receivables I shall indemnify each Seller Indemnified Party for Seller
Indemnified Amounts relating to or resulting from:

 

(a) any representation or warranty made by any Originator (including any
Originator or any of its Affiliates in the capacity as the Collection Agent),
any officers of any Originator (including, in its capacity as the Collection
Agent or any Affiliate of any Originator acting as Collection Agent), United
Receivables I or any officers of United Receivables I under or in connection
with this Agreement, the Receivables Purchase Agreement, any of the other
Transaction Documents, any Collection Agent Report or any other information or
report delivered by United Receivables I pursuant hereto, or pursuant to any of
the other Transaction Documents which shall have been incomplete, false or
incorrect in any respect when made or deemed made;

 

(b) the failure by any Originator (including, in its capacity as the Collection
Agent or any Affiliate of any Originator acting as Collection Agent) or United
Receivables I to comply with any applicable Law with respect to any Transferred
Asset or the related Contract, or the nonconformity of any Transferred Asset or
the related Contract with any such applicable Law or the transfer or sale of any
Transferred Asset in violation of applicable Law;

 

(c) the failure to vest and maintain vested in the Purchaser a first priority,
perfected ownership interest in the Transferred Assets free and clear of any
Adverse Claim;

 

(d) the failure to file, or any delay in filing, financing statements,
continuation statements, or other similar instruments or documents under the UCC
of any applicable jurisdiction or other applicable laws with respect to any of
the Transferred Assets;

 

(e) any dispute, claim, offset or defense (other than discharge in bankruptcy)
of the Obligor to the payment of any Receivable (including a defense based on
such Receivable or the related Contract not being the legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of merchandise or services related to
such Receivable or the furnishing or failure to furnish such merchandise or
services, or from any breach or alleged breach of any provision of the
Receivables or the related Contracts restricting assignment of any Receivables;

 

(f) any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with merchandise or services which are the subject of any Receivable;

 

(g) the transfer of an interest in any Receivable other than an Eligible
Receivable;

 

(h) the failure by United Receivables I to comply with any term, provision or
covenant contained in this Agreement or any of the other Transaction Documents
to which it is a party or to perform any of its respective duties or obligations
under the Receivables or related Contracts;

 

(i) the Net Investment exceeding the Net Receivables Pool Balance, minus the
Required Reserves at any time prior to the Termination Date;



--------------------------------------------------------------------------------

(j) the failure of United Receivables I to pay when due any sales, excise or
personal property taxes payable in connection with any of the Receivables;

 

(k) any repayment by any Seller Indemnified Party of any amount previously
distributed in reduction of Net Investment which such Seller Indemnified Party
believes in good faith is required to be made;

 

(l) except as expressly set forth in the Transaction Documents, the commingling
by United Receivables I of Collections of Receivables at any time with any other
funds;

 

(m) any investigation, litigation or proceeding related to this Agreement, any
of the other Transaction Documents, the use of proceeds of any purchase of any
Transferred Asset by United Receivables I, the ownership of the Transferred
Assets (excluding any collection costs of the Agent, any Group Agent or the
Investors where the Obligor is financially unable to pay);

 

(n) any inability to obtain any judgment in or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of United Receivables I to qualify to do business or file any
notice of business activity report or any similar report;

 

(o) any attempt by any Person to void, rescind or set-aside any transfer by
United Receivables I to the Purchaser of any Transferred Asset under statutory
provisions or common law or equitable action, including any provision of the
Bankruptcy Code or other insolvency law;

 

(p) any action taken by United Receivables I in the enforcement or collection of
any Receivable;

 

(q) any Collection Agent Fees or other costs and expenses payable to any
replacement Collection Agent, to the extent in excess of the Collection Agent
Fees payable to the initial Collection Agent hereunder;

 

(r) the transactions contemplated hereby being characterized as other than debt
for the purposes of the Code; or

 

(s) any and all amounts paid or payable by the Purchaser pursuant to Sections
9.2, 9.3 or 9.4 of the Receivables Purchase Agreement.

 

ARTICLE IX

MISCELLANEOUS PROVISIONS

 

SECTION 9.1    Waivers; Amendments.  (a) No failure or delay on the part of the
Purchaser in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other further exercise thereof or the
exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law.



--------------------------------------------------------------------------------

(b)    Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed by the Purchaser and United
Receivables I and consented to in writing by the Agents.

 

SECTION 9.2    Notices.  All communications and notices provided for hereunder
shall be provided in the manner described in Section 11.3 of the Receivables
Purchase Agreement.

 

SECTION 9.3    Governing Law.  THIS AGREEMENT AND ALL MATTERS ARISING OUT OF OR
IN ANY MANNER RELATING TO THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW, AND OTHER THAN LAWS RELATING TO THE PERFECTION, EFFECT
OF PERFECTION OR NONPERFECTON AND PRIORITY OF SECURITY INTERESTS). EACH OF
UNITED RECEIVABLES I AND THE PURCHASER HEREBY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE CITY OF NEW YORK FOR
PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. EACH OF UNITED RECEIVABLES I AND THE PURCHASER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN THIS SECTION 9.3
SHALL AFFECT THE RIGHT OF ANY PARTY TO BRING ANY ACTION OR PROCEEDING AGAINST
UNITED RECEIVABLES I OR THE PURCHASER.

 

SECTION 9.4    Integration.  This Agreement contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire Agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 

SECTION 9.5    Severability of Provisions.  If any one or more of the provisions
of this Agreement shall for any reason whatsoever be held invalid, then such
provisions shall be deemed severable from the remaining provisions of this
Agreement and shall in no way affect the validity or enforceability of such
other provisions.

 

SECTION 9.6    Counterparts; Facsimile Delivery.  This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery by facsimile of an executed signature page of this Agreement
shall be effective as delivery of an executed counterpart hereof.



--------------------------------------------------------------------------------

SECTION 9.7    Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns and shall also inure to the benefit of the parties to the Originator
Purchase and Contribution Agreement and the Receivables Purchase Agreement and
their respective successors and assigns. United Receivables I may not assign its
rights or obligations hereunder without the prior written consent of the
Purchaser and the Agents. United Receivables I acknowledges that the Purchaser’s
rights under this Agreement may be assigned to the Agent, on behalf of the
Investors, under the Receivables Purchase Agreement and United Receivables I
consents to such assignment and to the exercise of those rights directly by the
Purchaser, to the extent permitted by the Receivables Purchase Agreement.

 

SECTION 9.8    Costs, Expenses and Taxes.  In addition to its obligations under
Section 8.1, United Receivables I agrees, jointly and severally, to pay on
demand (a) all costs and expenses incurred by the Purchaser and its assigns in
connection with the enforcement of, or any actual or claimed breach of, this
Agreement, including the reasonable fees and expenses of counsel to any of such
Persons incurred in connection with any of the foregoing or in advising such
Persons as to their respective rights and remedies under this Agreement in
connection with any of the foregoing and (b) all stamp and other taxes and fees
payable or determined to be payable in connection with the execution, delivery,
filing and recording of this Agreement.

 

SECTION 9.9    Waiver of Confidentiality.  (a) Each of United Receivables I and
the Purchaser hereby consents to the disclosure of any non-public information
with respect to it received by any Agent, any Investor or any Administrator to
any other Investor or potential Investor, any Agent, any Administrator, any
nationally recognized statistical rating organization rating any Conduit
Investor’s Commercial Paper, any regulatory body or reinsurer, any dealer or
placement agent of or depositary for any Conduit Investor’s Commercial Paper,
the Administrator, any Support Facility Provider or any of such Person’s counsel
or accountants in relation to this Agreement or any other Transaction Document.

 

(b)    Notwithstanding paragraph (a) above, the Purchaser hereby agrees that, in
the event it receives any written non-public information from United Receivables
I or any Originator that is clearly marked on the cover thereof as being
confidential or proprietary, such Person will use reasonable efforts to inform
any third party to whom such Person provides such information that such
information is confidential or proprietary; provided, that the Purchaser shall
not have any liability as a result of this Section 9.9(b), for any failure to so
inform any Persons of the confidential or proprietary nature of such information
or in any way arising out of the confidential or proprietary nature of such
information.

 

SECTION 9.10    Confidentiality Agreement.

 

(a)    Notwithstanding anything herein to the contrary, except as reasonably
necessary to comply with applicable securities laws, each party hereto (and each
employee, representative or other agent of each party hereto) may disclose to
any and all Persons, without limitation of any kind, any information with
respect to the United States federal income “tax treatment” and “tax structure”
(in each case, within the meaning of Treasury Regulation Section 1.6011-4) of
the transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to such parties (or their
representatives) relating to such tax treatment



--------------------------------------------------------------------------------

and tax structure; provided that, with respect to any document or similar item
that in either case contains information concerning the tax treatment or tax
structure of the transactions contemplated hereby as well as other information,
this sentence shall only apply to such portions of the document or similar item
that relate to the United States federal income tax treatment or tax structure
of the transactions contemplated hereby.

 

(b)    Subject to paragraph (a) above and except as otherwise provided herein,
each of United Receivables I and the Purchaser hereby agrees that it will not
disclose the contents of this Agreement or any other Transaction Document or any
other proprietary or confidential information of or with respect to any
Investor, any Agent, any Administrator or any Support Facility Provider to any
other Person except (a) its auditors and attorneys, employees or financial
advisors (other than any commercial bank) and any nationally recognized
statistical rating organization, provided such auditors, attorneys, employees,
financial advisors or rating agencies are informed of the highly confidential
nature of such information or (b) as otherwise required by order of a court of
competent jurisdiction or by applicable law (including, without limitation,
filings required under the Securities Exchange Act of 1934; provided that each
of the Purchaser and United Receivables I may file with the Securities and
Exchange Commission such information if it so determines that such information
should be filed; provided, further, that neither the Purchaser nor United
Receivables I shall be authorized to file any fee letter or any other document
that contains pricing or fee information regarding the transaction contemplated
hereby (it being understood by the parties hereto for purposes of this Section
9.10(b) that this Agreement does not contain any such pricing or fee
information)).

 

SECTION 9.11    No Proceedings; Limited Recourse.  United Receivables I
covenants and agrees, for the benefit of the parties to the Originator Purchase
and Contribution Agreement and the Receivables Purchase Agreement, that it shall
not institute against the Purchaser, or join any other Person in instituting
against the Purchaser, any proceeding of a type referred to in the definition of
Event of Bankruptcy until one year and one day after the Final Payout Date. In
addition, all amounts payable by the Purchaser to United Receivables I pursuant
to this Agreement shall be payable solely from funds available for that purpose
pursuant to the Receivables Purchase Agreement.

 

SECTION 9.12    Further Assurances.  United Receivables I and the Purchaser each
agree to do and perform, from time to time, any and all acts and to execute any
and all further instruments required or reasonably requested by the other
parties more fully to effect the purposes of this Agreement.

 

[SIGNATURES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser and United Receivables I have caused this
Purchase and Contribution Agreement to be duly executed by their respective
officers as of the day and year first above written.

 

UNITED RENTALS RECEIVABLES LLC I

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

 

UNITED RENTALS RECEIVABLES LLC II

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULE I

 

UNITED RECEIVABLES I INFORMATION

 



--------------------------------------------------------------------------------

SCHEDULE II

 

LOCK-BOX ACCOUNT BANKS AND ACCOUNT INFORMATION

 



--------------------------------------------------------------------------------

SCHEDULE III

 

BLOCKED ACCOUNT BANKS AND ACCOUNT INFORMATION

 



--------------------------------------------------------------------------------

ARTICLE I

                      DEFINITIONS    1    

SECTION 1.1

   Definitions    1    

SECTION 1.2

   Other Terms    2    

SECTION 1.3

   Computation of Time Periods    3

ARTICLE II

                      SALE AND PURCHASE OF RECEIVABLES AND OTHER TRANSFERRED
ASSETS    3    

SECTION 2.1

   Sale    3    

SECTION 2.2

   Intent of the Parties; Grant of Security Interest    3    

SECTION 2.3

   No Recourse    4    

SECTION 2.4

   No Assumption of Obligations    4

ARTICLE III

                      CONSIDERATION AND PAYMENT    4    

SECTION 3.1

   Purchase Price    4

ARTICLE IV

       ADMINISTRATION AND COLLECTION    4    

SECTION 4.1

   Servicing of Transferred Assets    4    

SECTION 4.2

   Deemed Collections    5    

SECTION 4.3

   Actions Evidencing Purchases    5

ARTICLE V

                      REPRESENTATIONS AND WARRANTIES    6    

SECTION 5.1

   Mutual Representations and Warranties    6    

SECTION 5.2

   United Receivables I’s Additional Representations and Warranties    7    

SECTION 5.3

   Reaffirmation of Representations and Warranties by United Receivables I;
Notice of Breach    10

ARTICLE VI

                      COVENANTS    11    

SECTION 6.1

   Mutual Covenants    11    

SECTION 6.2

   Affirmative Covenants of United Receivables I    16    

SECTION 6.3

   Negative Covenants of United Receivables I    18

ARTICLE VII

                      TERM AND TERMINATION    19    

SECTION 7.1

   Term    19    

SECTION 7.2

   Effect of Purchase Termination Date    20    

SECTION 7.3

   PCA Termination Events    20    

SECTION 7.4

   Remedies    21

ARTICLE VIII

                      INDEMNIFICATION    21    

SECTION 8.1

   Indemnities by United Receivables I    21



--------------------------------------------------------------------------------

ARTICLE IX

                       MISCELLANEOUS PROVISIONS    23     

SECTION 9.1

   Waivers; Amendments    23     

SECTION 9.2

   Notices    24     

SECTION 9.3

   Governing Law    24     

SECTION 9.4

   Integration    24     

SECTION 9.5

   Severability of Provisions    24     

SECTION 9.6

   Counterparts; Facsimile Delivery    24     

SECTION 9.7

   Binding Effect; Assignment    25     

SECTION 9.8

   Costs, Expenses and Taxes    25     

SECTION 9.9

   Waiver of Confidentiality    25     

SECTION 9.10

   Confidentiality Agreement    25     

SECTION 9.11

   No Proceedings; Limited Recourse    26     

SECTION 9.12

   Further Assurances    26

 

SCHEDULE I

   United Receivables I Information

SCHEDULE II

   Blocked Account Banks and Account Information

SCHEDULE III

   Lock-box Account Banks and Account Information